                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MPR/RCH/HDM/PP                                    271 Cadman Plaza East
F. #2019R00927                                    Brooklyn, New York 11201


                                                  August 16, 2021

By ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Genaro Garcia Luna
                     Criminal Dkt. No. 19-576 (BMC) .

Dear Judge Cogan:

              The parties respectfully submit this written status update to the Court in the
above-captioned matter. The parties respectfully request that the Court adjourn the upcoming
status conference scheduled for August 25, 2021 for 60 days. The parties agree that an order
of excludable delay is appropriate based on the Court’s previous complex case designation in
this matter.

              In addition, the parties respectfully write to update the Court on the following
issues:

    Discovery

          o The government continues the process of collecting and reviewing discovery for
            production to the defendant on a rolling basis. Following the parties’ last status
            letter on June 15, 2021, the government made an additional discovery
            production on July 22, 2021, totaling more than 13,000 pages of documents.
            See Dkt. No. 70.

          o The government also is awaiting responses from outstanding subpoenas. In
            addition, the government has submitted MLAT requests for foreign evidence.
            Although the government has received some responsive information, it is
            awaiting additional MLAT responses.

          o To date, the government has produced more than 1 million pages of documents
            and voluminous intercepted and recorded communications. The government
               has produced the majority of the discoverable material in its possession. It
               expects to make smaller productions on a rolling basis as it receives additional
               discoverable materials and/or identifies such material in its possession. It
               expects to make its next production in the coming weeks.

       Trial Preparation

            o The parties continue to face delays in preparing for trial in this case, in light of
              the pandemic, including limitations on the government’s ability to meet with
              incarcerated witnesses and limitations on defense counsel’s ability to meet with
              the defendant.

       CIPA

            o The government is continuing its review of materials needed to complete
              litigation in this matter pursuant to the Classified Information Procedures Act,
              18 U.S.C. App. 3, §§ 1-16 (“CIPA”). The government expects that the
              necessary steps to complete CIPA litigation will take several more months. The
              government will file its motion for a pretrial conference pursuant to Section 2
              of CIPA, once it has a better sense of the anticipated schedule for completing
              CIPA litigation.

                                                     Respectfully submitted,

                                                     JACQUELYN M. KASULIS
                                                     Acting United States Attorney

                                             By:       /s/
                                                     Ryan C. Harris
                                                     Hiral D. Mehta
                                                     Philip Pilmar
                                                     Marietou Diouf
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000


cc:      Cesar de Castro, Esq.
         Clerk of the Court (BMC) (by ECF)




                                                2
